Citation Nr: 1223979	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from February 1943 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of an explosion injury to Muscle Group XIV, rated as 40 percent disabling; bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; scars relating to the Muscle Group XIV explosion injury residuals, rated as 10 percent disability; and left ankle degenerative arthritis, rated as 10 percent disabling.  The disabilities result in a combined disability rating of 70 percent.

2.  The credible lay and medical evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and obtaining substantially gainful employment for any time during the appeal period.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification in November 2009, prior to the initial unfavorable agency decision which was issued in March 2010.  The November 2009 notice letter, from the Togus RO in Augusta, Maine, advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The November 2009 letter also provided notice regarding the assignment of disability ratings and effective dates as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.


VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file, as are all post-service treatment records identified by the Veteran.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded several VA medical examinations in December 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The December 2009 VA examinations are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history (the respective examiners reviewed this information which was set out as part of September 2006 VA examinations) and a physical examination of the Veteran.  The December 2009 VA examinations also included opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.










Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United States Court of Appeals for Veterans Claims held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The United States Court of Appeals for the Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).



The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed. R. Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed. R. Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board observes that the Veteran is eligible to receive TDIU benefits as he is service connected for residuals of an explosion injury to Muscle Group XIV, rated as 40 percent disabling; bilateral hearing loss, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; scars relating to the Muscle Group XIV explosion injury residuals, rated as 10 percent disability; and left ankle degenerative arthritis, rated as 10 percent disabling.  The disabilities result in a combined disability rating of 70 percent.  38 C.F.R. § 4.25 (2011).  Considering his total disability rating is 70 percent, and his residuals of an explosion injury to Muscle Group XIV is rated as 40 percent disabling, the Veteran is eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16 (2011).

As the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  On his October 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he became too disabled to work in 1982.  He noted that he last worked as a welder.  The Veteran reported completing fifth grade.  

In addition to his employment history set out as part of his VA Form 21-8940, the Veteran informed an examiner at a VA examination conducted in September 2006 that he retired from his job as a welder 23 years earlier [1983].  

The Veteran was afforded several VA examinations in December 2009; the examiners were tasked with opining as to the employability of the Veteran.  While each examination report (audio, joints, muscles, and scars) noted that the examiner did not have an opportunity to review the Veteran's claims folder, the examiners did have a chance to review the VA examinations conducted in September 2006, of which as part the Veteran's claims folder was reviewed and the Veteran's pertinent medical history was reported therein.  The VA audio examiner, in supplying a diagnosis of bilateral sensorineural hearing loss, observed that the Veteran had worked as a welder and had a 7th grade education.  She added that the Veteran had little difficulty communicating with her without the use of assistive listening devices.  The examining audiologist opined that the Veteran's occupation as a welder would not be greatly affected by his service-connected hearing loss, and that the hearing loss would not greatly affect his ability to obtain and hold gainful employment.

The VA examiner who conducted the joints examination in December 2009 supplied diagnoses of severe multi-compartmental degenerative arthritis of the left knee, chronic knee arthralgias, degenerative arthritis of the left ankle, and left hip arthropathy.  The examiner commented that there existed no significant pain or dysmobility associated with the service-connected left ankle, nor were there significant effects upon functioning.  Therefore, opined the examiner, the service-connected left ankle degenerative arthritis would not as likely as not exert significant effect upon the Veteran's ability to obtain or maintain gainful employment.  

The same examiner who completed the joints portion of the examination completed the muscles and scars sections.  As concerning the muscles, the examiner supplied a diagnosis of explosion injury involving Muscle Group XIV with compound fracture at distal end of left femur with anterior and medial bowing at the site of fracture as well as limitation of motion and degenerative joint disease of the left knee.  The examiner also diagnosed a scar at the anterior medical distal left thigh and posterior lateral distal left thigh (residuals of the explosion injury).  The examiner commented that there existed significant post-traumatic changes of the left distal femur and associated severe degenerative arthritis of the left knee.  While the Veteran complained of chronic pain and dysmobility involving the left knee and distal thigh, the examiner opined that there seemed to only exist mild effects on functioning in relation to the Veteran's left knee and left distal thigh.  The examiner went on to observe that the Veteran had worked as a welder, functioning fairly normally until retiring in the 1980's when his company shut down.  The examiner opined that the explosion injury residuals to the left distal thigh with involvement of Muscle Group XIV, the history of compound fracture to the left distal femur with post-traumatic changes, the left knee degenerative arthritis, and the scarring in the left distal thigh would seem to exert only mild to moderate (more mild) effects upon the Veteran's ability to obtain and/or maintain gainful employment.  

As noted above, the Veteran's service-connected disabilities meet the schedular criteria for a TDIU rating (i.e. that a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher) under the provisions of 38 C.F.R. § 4.16(a).

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, disregarding his nonservice-connected disabilities or previous unemployability, do not render him unable to secure or follow a substantially gainful occupation.  The Board first observes that it has reviewed the record in great detail.  

Concerning the medical evidence on file, the Board notes that the medical findings/opinions set out as part of the above-discussed December 2009 VA examinations, in essence, indicate that the Veteran's service-connected disabilities together do not result in the Veteran being unable to obtain and retain substantially gainful employment.  There is no medical evidence of record indicating that the Veteran would be precluded from employment as a result of his service-connected disabilities alone.  The Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities, are of such severity as to solely preclude his participation in all forms of substantially gainful employment.  Although the Veteran's service-connected disabilities meet the schedular criteria for disability percentages for a TDIU under the provisions of 38 C.F.R. § 4.16(a), the evidence fails to show that these disabilities, disregarding his nonservice-connected disabilities, render him unemployable, the second criteria for a TDIU under 38 C.F.R. § 4.16(a).  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities under the provisions of 38 C.F.R. § 4.16(a) is not warranted. 

The Board also finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


